ON REHEARING. Hiuu, C. J. Appellee Combs insists that he had a right to tie the end of his ferry cable to any land on the opposite bank of the river from his own land, under section 3556 of Kirby’s Digest. This could only give him a right to land on the opposite shore where the public had a right to land, that is, .a public road or other highway. Certainly, it could not give him the right to forcibly take the property of another man for the other end of his ferry landing. It is further insisted that there is no testimony that shows that Combs had possession of the Lake land, except that he fastened the cable to a rock on the Lake land, and that the statement in the opinion that Combs is shown to have operated the ferry by means of a windlass from the Lake land is error. Wilber, Lake and other witnesses state that when the partnership was operating the ferry they attached one end of the cable to the Lake land and operated the ferry with a windlass therefrom; and Combs testifies: “When I bought the ferry outfit, I went to where Wilber, Cowdrey, Keener, Gray and Jones had attached the wire cable to a tree on the Lake land, and took the said cable loose from said tree and moved it further back upon the bluff on Lake land, and there fastened it.to an iron bar in the rock, and have ever since held possession of it.” The court found as a fact that Cowdrey & Company placed Cornell in possession of the ferry, and Cornell placed Combs in possession of it. There is no evidence whatsoever in the bill of exceptions that Combs took the windlass from the Lake land when he took possession. In fact, the appellee seeks to show the incorrectness of the statement in the opinion by some of the unauthenticated evidence, which is improperly copied into this transcript. But the court can not, and does not, notice that. Even if the windlass was moved to the other side of the river, it .would not change the fact of possession, only the extent of it. Motion for rehearing is denied.